DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the communication filed on February 28, 2022.  Claims 1-20 were originally received for consideration.  Per the received response, no claims have been added or cancelled. 
2.	Claims 1-20 are currently pending consideration.

Information Disclosure Statement

3.	An attached and initialed copy of Applicant’s IDS (form 1449), received on 02/28/2022, is attached to this Office Action.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-9), filed February 28, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of 1-20 has been withdrawn. 
Applicant's arguments filed February 28, 2022 with respect to the 101 rejection have been fully considered but they are not persuasive.  The Applicant argues that the claims are not directed to an abstract idea as they are not directed to a judicial exception.  This argument is not found persuasive.  The claims are directed towards a method of simulating a phishing email by selecting an existing email .  
The Applicant further argues that the converting of an email of a selected email thread into a reply simulated phishing email requires specialized and unique computer-based actions that are more than using the computer as a tool to perform an abstract idea.  This argument is not found persuasive.  There is nothing specialized about accessing an email thread and “converting” the email into a phishing email.  The email is merely modified which can be done with by any malicious user by merely using the existing email thread stored on the email server or copying and pasting the thread into a new email and sending that email to the recipient.  Therefore, this argument is not found persuasive. 
Finally, the Applicant argues that the judicial exception is integrated into a practical application because they are directed towards an improvement to the functioning of the computer itself and provides a solution for the phishing aspect of the cybersecurity problem.  This is not found persuasive.  There is no “improvement” in the computer itself as the computer itself is merely used to convert (change the recipient address, add a malicious link) of an existing email thread.  The existing computer does not need to be modified in order to accomplish this conversion of emails.  Furthermore, providing a solution to a phishing problem does not convert the abstract idea into a practical application.  The processor of the claim merely recites at a high level identifying a parameter for selecting an email thread, selecting an email thread and converting the email thread into a phishing email.  The processor in all three steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting an email based on any parameter and converting that email) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these elements to do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the abstract idea. 
Finally, though Applicant does not argue this aspect of the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed above with respect of integrating the abstract idea into a practical application, the additional element of using a processor to perform the identifying, selecting and converting amounts to now more than instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are determined to be patent ineligible as being directed to an abstract idea.
The Double Patenting rejection was not argued and is maintained as given below. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,108,822.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘822 patent anticipate or render obvious all of the limitations of the present application as shown below. 



 
Application 17/399,739
U.S. Patent 11,108,822

1. A method comprising: 


identifying, by one or more processors, one or more parameters of a simulation system for selecting an email thread from a plurality of email threads of an entity to target a simulated phishing email; 

selecting, by the one or more processors, the email thread from the plurality of email threads from the email system based at least on the one or more parameters; and 



converting, by the one or more processors, an email of the email thread into a reply simulated phishing email from a user that is one of a recipient or a sender of one or more emails of the email thread.


2. The method of claim 1, further comprising providing, by the one or more processors, the converted reply simulated phishing email to an email account of a target user.



3. The method of claim 1, further comprising communicating, by the one or more processors, the reply simulated phishing email to one of another recipient or sender of one or more emails of the email thread.




4. The method of claim 1, further comprising accessing, by the one or processors, the email system to identify the plurality of email threads.








6. The method of claim 1, wherein converting the email of the email thread into the reply simulated phishing email comprises generating from the user’s email account the reply simulated phishing email.

7. The method of claim 1, further comprising converting the email of the email thread into the reply simulated phishing email to display a correct name of the user but use a different email address for routing any replies communicated responsive to replying to the reply simulated phishing email.

8. The method of claim 1, wherein the one or more parameters comprises one or more attributes of one of an entity of the user or one or more users participating in the email thread.

9. The method of claim 1, wherein the one or more parameters comprises a subject matter of one or more emails of the email thread or an attachment to the one or more emails.



11. A system comprising: one or more processors, coupled to memory and configured to: identify one or more parameters of a simulation system for selecting an email thread from a plurality of email threads of an entity to target a simulated phishing email; select the email thread from the plurality of email threads from the email system based at least on the one or more parameters; and convert an email of the email thread into a reply simulated phishing email from a user that is one of a recipient or a sender of one or more emails of the email thread.

12. The system of claim 11, wherein the one or more processors are further configured to provide the converted reply simulated phishing email in an email account of a target user.

13. The system of claim 11, wherein the one or more processors are further configured to communicate the reply simulated phishing email to one of another recipient or sender of one or more emails of the email thread.

14. The system of claim 11, wherein the one or more processors are further configured to access the email system to identify the plurality of email threads.

15. The system of claim 11, wherein the one or more processors are further configured to receive identification of the plurality of email threads from the email system.

16. The system of claim 11, wherein the one or more processors are further configured to convert the email of the email thread into the reply simulated phishing email by generating from the user’s email account the reply simulated phishing email.

17. The system of claim 11, wherein the one or more processors are further configured to convert the email of the email thread into the reply simulated phishing email to display a correct name of the user but use a different email address for routing any replies communicated responsive to replying to the reply simulated phishing email.


18. The system of claim 11, wherein the one or more parameters comprises one or more attributes of one of an entity of the user or one or more users participating in the email thread.

19. The system of claim 11, wherein the one or more parameters comprises a subject matter of one or more emails of the email thread or an attachment to the one or more emails.

20. The system of claim 11, wherein the one or more parameters comprises one or more characteristics of one or more emails



1.  . A method for simulating a phishing attack involving an email thread, the method comprising: 


(a) selecting, by a simulation system using one or more thread selection parameters configured in the simulation system, an email thread from a plurality of email threads of an email system of an entity for use in a simulated phishing attack; 






(b) generating, by the simulation system, a converted reply simulated phishing email to an email of the thread, the converted reply simulated phishing email generated to be from a user that is one of a recipient or a sender of one or more emails of the email thread; and 

(c) communicating, by the simulation system, to a target user's email account, the converted reply simulated phishing email.




4. The method of claim 1, wherein (b) further comprises generating the converted reply simulated phishing email to prompt the target user to one of interact with one of a link or an attachment in the converted reply simulated phishing email, reply to the converted reply simulated phishing email, or forward the converted reply simulated phishing email.

2. The method of claim 1, wherein (a) further comprises accessing, by the simulation system to identify the email thread, a user's email account, wherein the user is one of a recipient or a sender of one or more emails of the email thread.





5. The method of claim 1, wherein (b) further comprises accessing, by the simulation system, the user's email account to generate the converted reply simulated phishing email from the user's email account.
6. The method of claim 1, wherein (b) further comprises generating the converted reply email to remove all recipients or senders of the email thread from the converted reply email except the target user.
7. The method of claim 1, wherein (b) further comprises generating the converted reply email to display a correct name of recipients or senders of the email thread and an incorrect email address for the recipients and senders of the email thread.
8. The method of claim 1, further comprising identifying, by the simulation system, whether the target user one of interacts with the converted reply email, replies to the converted reply email or forwards the converted reply email.
9. The method of claim 1, further comprising intercepting, by one or more rules of a server of 
10. The method of claim 1, wherein (b) further comprise generating, by the simulation system, the converted reply email to appear as though it is communicated from the user's email account.
11. The method of claim 1, wherein (b) further comprises generating the converted reply email as one of a converted reply to a last email of the email thread, a converted reply to a first email of the email thread, or a converted reply to an email intermediary to a first email and a last email of the email thread.
12. The method of claim 1, wherein (a) further comprises selecting the email thread from the plurality of email threads based on the one or more thread selection parameters comprising one or more attributes of any of the following: the entity, one or more users that are one of a recipient or a sender of one or more emails of the email thread, subject matter of the email thread.
13. The method of claim 1, wherein the target user is one of a recipient or a sender of one or more emails of the email thread.
14. The method of claim 1, wherein the target user is a user that is not a recipient or a sender of one or more emails of the email thread.
15. A system for simulating a phishing attack involving an email thread, the system comprising: a simulation system configured on one or more processors, coupled to memory and configured to: select, using one or more thread selection 
16. The system of claim 11, wherein the simulation system is further configured to identify the email thread, a user's email account, wherein the user is one of a recipient or a sender of one or more emails of the email thread.
17. The system of claim 11, wherein the simulation system is further configured to one of forward, transfer, or copy to the simulation system, the email thread identified by an administrator of a mail server of the entity.
18. The system of claim 11, wherein the simulation system is further configured to generate the converted reply simulated phishing email to prompt the target user to one of interact with one of a link or an attachment in the converted reply simulated phishing email, reply to the converted reply simulated phishing email, or forward the converted reply simulated phishing email.
19. The system of claim 11, wherein the simulation system is further configured to access 
20. The system of claim 11, wherein the simulation system is further configured to generate the converted reply email to remove all recipients or senders of the email thread from the converted reply email except the target user.
21. The system of claim 11, wherein the simulation system is further configured to generate the converted reply email to display a correct name of recipients or senders of the email thread and an incorrect email address for the recipients and senders of the email thread.
22. The system of claim 11, wherein the simulation system is further configured to identify whether the target user one of interacts with the converted reply email, replies to the converted reply email or forwards the converted reply email.
23. The system of claim 11, wherein one or more rules of a server of the entity are configured to intercept any replies to or forwards of the converted reply email.
24. The system of claim 11, wherein the simulation system is further configured to generate the converted reply email to appear as though it is communicated from the user's email account.
25. The system of claim 11, wherein the simulation system is further configured to generate the converted reply email as one of a 
26. The system of claim 11, wherein the simulation system is further configured to select the email thread from the plurality of email threads based on the one or more thread selection parameters comprising one or more attributes of any of the following: the entity, one or more users that are one of a recipient or a sender of one or more emails of the email thread, subject matter of the email thread.
27. The system of claim 11, wherein the target user is one of a recipient or a sender of one or more emails of the email thread.
28. The system of claim 11, wherein the target user is a user that is not a recipient or a sender of one or more emails of the email thread.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system for identifying an email thread, selecting an email thread based on a parameter, and converting the email thread into a phishing reply email which is Alice, 73 U.S. at 222-226).  These elements are merely collecting and aggregating data which can be performed by a human operator.  Furthermore, the claim discloses converting emails into a phishing email and communicating the emails.  This general use of a technology also does not integrate the judicial exception into a practical application as it is merely using a tool that exists to process data.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invocation of one or more processors and a simulation system do not add additional elements which would comprise an inventive concept.  Therefore, the claims are directed towards an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
03/07/2022Primary Examiner, Art Unit 3649